
	

114 HR 5422 : To ensure funding for the National Human Trafficking Hotline, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 5422
		IN THE SENATE OF THE UNITED STATES
		November 30, 2016ReceivedAN ACT
		To ensure funding for the National Human Trafficking Hotline, and for other purposes.
	
	
		1.Funding for the National Human Trafficking Hotline; perfecting amendment
 (a)HHS funding for trafficking hotlineSection 107(b)(1)(B)(ii) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(B)(ii)) is amended by striking of amounts made available for grants under paragraph (2),.
 (b)Perfecting amendmentSection 603 of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 259) is amended, in the matter preceding paragraph (1), by striking Victims of Crime Trafficking and inserting Victims of Trafficking.
 (c)Effective dateThe amendments made by this Act shall take effect as if enacted as part of the Justice for Victims of Trafficking Act of 2015 (Public Law 114–22; 129 Stat. 227).
			
	Passed the House of Representatives November 29, 2016.Karen L. Haas,Clerk
